Case 1:19-cr-10335-DJC Document 34-8 Filed 09/12/19 Page 1 of 24

EXHIBIT H
9/10/2019 Case 1:19-cr-10335-Dd Ghar Bocumenbs4e&s tiled QWA2/LOparRagenzeof 24

Tan Kabra Shares Leadership Strategies
To Improve Your Company’s Culture

Krish Chopra

May 2, 2018-6 mit

 

https://medium.com/authority-magazine/tan-kabra-shares-leadership-strategies-to-improve-your-companys-culture-f0a362070b44
9/40/2019 Case 1:19-cr-1033&DdGChaboeunentsBaeBes Filed OOVk2 Achpaagairzof 24

    

 

Tan Kabra, founder and CEO of LaunchByte

Many companies are scared to invest too heavily in
their teams because they fear the employees will
leave and the investment will be wasted. But what if

you don’t invest in your staff, and they stay?

f you want a better corporate culture it isn’t enough to solicit feedback from your
I team, you also must accept it. This can be difficult, especially for founders and
executives with large egos. Many founders believe they have a strong culture but don’t
seek validation from their team. Don’t be afraid to lean on and learn from your
employees who are older than you or who have more management experience than you.
It’s okay to admit that you don’t have all the answers, because your employees don’t
expect you to be perfect. They do expect you to lead them, and effective leadership

requires honesty, expectation setting, and decision-making at difficult intersections.

Recently I had the opportunity to interview Tan Kabra from LaunchByte for the ongoing
series: CEOs Share Leadership Strategies To Improve Your Company’s Culture.

Tan Kabra is the founder and CEO of LaunchByte and the General Partner of the early-
stage venture capital fund at LaunchByte. His company has had an exciting year of
growth, accomplishing lot. In the first quarter of 2018, they added 15 new employees to
their team, and are also exiting 5 companies from their first portfolio, which is less than
18 months old.

Krish Chopra: What are the 3 most important values that your company’s culture is

based on?

https://medium.com/authority-magazine/tan-kabra-shares-leadership-strategies-to-improve-your-companys-culture-f0a362070b44 2/7
9/10/2019 Case 1:19-cr-10325dbd Ghar fOGuMenb teks tiled QW2ébApahvagawdeof 24
Tan Kabra: The team at LaunchByte instills and exemplifies our company’s culture

through three important values:

1. First and foremost, we value our team. We reward employees and empower them to
make decisions and take creative risks. This helps us uphold LaunchByte’s unique-

factor.

2. We're passionate and determined. We’re motivated by the work that we do and we

maintain a humble — yet progressive — attitude.

3. We exhibit a strong will to win. Whether it’s for our portfolio or ourselves in the
marketplace, in every aspect of this business we maintain a “work hard, play hard”

mentality.

Krish: Managing millennials can often be a polarizing topic. Can you elaborate on

your advice for managing the “millennial mindset?”

Tan: Millennials want to work in a fun and young environment. They're looking for perks
and an enjoyable culture. Millennials want to “experience life to the fullest” during their
early career year but also have a job that pays them enough to do so. This mindset can
create an environment where the norm is to do as little as possible, just working hard

enough to get by.

I manage my millennial workforce by motivating them with the things that matter to

them: growth, success, and recognition.

I create opportunities for career advancement, reward outstanding and proactive work
with the things that matter to them (usually cash!), and highlight their
accomplishments. Celebrating their successes, whether in front of clients or our internal
team, brings out a euphoric feeling and motivates my millennial team to continue

performing at the highest level.

Krish: Strong company culture is something that everyone likes to think they have
but very few have it. Why do so many organizations struggle with creating strong,

healthy work environments?

https://medium.com/authority-magazine/tan-kabra-shares-leadership-strategies-to-improve-your-companys-culture-f0a362070b44 3/7
9/10/2019 Case 1:19-cr-10335hdGhabocsunentsi4eGes Filed O92 Ad paragaraof 24
Tan: I believe a lot of companies have a faux sense of strong culture or they fall behind in
the area because they don’t ask what employees actually want. Wrongly assuming you
know what your employees want leads to weaker cultures and unhealthy work
environments. My advice? Ask employees what they want before investing in what you

think they want.

Culture is more than a few bean bags and a ping pong table. While they can appear cool
and young, those types of “perks” are rarely used and don’t actually offer much in the

culture department.

Many companies are scared to invest too heavily in their teams because they fear the
employees will leave and the investment will be wasted. But what if you don’t invest in
your staff, and they stay? Building a strong, healthy environment takes hard work and

authenticity.

Krish: What is one mistake you see a young start-up founders make in their culture

or leadership practices?

Tan:Not being able to take feedback or criticism and a lack of communication with their
team are the biggest mistakes young founders can make. The two go hand-in-hand, but if
you don’t have an open-door policy, then you will never have the culture that is desired

by top talent. Founders should never create an unspoken sense of fear about speaking

up.

Krish: To add to the previous question, young CEOs often have a lot of pressure to
perform and often wear many hats. What’s a simple time efficient strategy they can

start doing today to improve their company’s culture?

Tan: Be approachable and around. An all-hands meeting with the entire company, even
if it’s once a month, can go very far. Take 30 minutes or one hour to show the company

that you care, as a leader, about what they have to say.

 

https://medium.com/authority-magazine/tan-kabra-shares-leadership-strategies-to-improve-your-companys-culture-f0a362070b44 4/7
9/10/2019 Case 1:19-cr-10335«bdG ia Bbocumenbeh&s biledOO/d2(bOpahkagerGeot 24

https://medium.com/authority-magazine/tan-kabra-shares-leadership-strategies-to-improve-your-companys-culture-f0a362070b44

 
9/10/2019 Case 1:19-cr-10335dbd Ghar OcuManbeheges tila OOld2ALpaRagenfeot 24
Krish: Success leaves clues. What has been your biggest influence in your

leadership strategy and company culture?

Tan: Being able to say “Hey, even as the CEO, I don’t know everything and that’s okay,” is
huge. As a young CEO, you will have some employees that are older than you. That’s
okay. It’s great, actually. Being receptive and learning from others’ management

experience will enable you to become a stronger leader.

Krish: What advice do you have for employees that have bad bosses? How can they

take control and improve a bad situation?

Tan: Don’t be afraid to give feedback. If you are scared or intimidated about doing it
face-to-face, you can write a note. You can leave it anonymously. There are so many ways

to get your frustrations and feedback out in the open.

If you share the same concerns as other coworkers, set up a meeting and invite your boss.
Nine out of 10 times, bad bosses don’t realize that they are being a “bad boss.” Many will

take the feedback and implement it (especially if it comes from multiple individuals).

Don’t simply throw in the towel and quit. Beyond losing your job, you lose your voice.
You also perpetuates a bad cycle — your successor will likely face the same struggles

because the problem wasn’t addressed and feedback was not implemented.

Being receptive and learning from others’
management experience will enable you to become a

stronger leader.

Krish: Okay, we made it! Last question — what’s one unique hack you or your

company does that has enhanced your work culture?

Tan: We make it a point to have fun together often. We do a team outing, drinks, dinner
or something different at least every other week. After a stressful sprint at work, the

team can let loose and talk about things other than work.

https://medium.com/authority-magazine/tan-kabra-shares-leadership-strategies-to-improve-your-companys-culture-f0a362070b44 6/7
9/10/2019 Case 1:19-cr-103a5«dBd Ghar BOewAneAbAeGes filedOQOVd2(bOpahagerBeof 24
We will also put a meeting on the calendar, but instead send people to the spa for a one-
or two-hour breather, unexpectedly. We also make it a point to get everyone out of the
office by 5:30 or 6 ... you know employees love the company and feel motivated by what

they do when you see them back on Slack after dinner!

A note to the readers: Improving company culture happens at any level in an organization.

Ifyou learned one thing in this interview, please share this with someone close to you.
A special thanks to Tan again!

Stay in the loop — Follow me and get updates when I post new leadership articles and

interviews — check me out here: Facebook

Leadership Millennials CEO Entrepreneurship Productivity

About Help Legal

https://medium.com/authority-magazine/tan-kabra-shares-|eadership-strategies-to-improve-your-companys-culture-f0a362070b44 77
Case 1:19-cr-10335-DJC Document 34-8 Filed 09/12/19 Page 9 of 24

LaunchByte Announces Donation to New
Technology Wing at South Boston Public
School

Tan Kabra and LaunchByte announce $41,000 contribution during Student
Entrepreneur Workshop

NEWS PROVIDED BY

LaunchByte —
May 24, 2018, 04:16 ET

BOSTON, May 24, 2018 /PRNewswire/ -- LaunchByte, an execution focused investment firm and
startup hub with a strong focus on helping founders develop their technology vision, sponsored
its first Entrepreneur Workshop for students at Excel High School in South Boston today.
LaunchByte announced a $41,000 contribution to Boston public schools, which will be used

toward a new technology wing at Excel High School.

Throughout the interactive event for high school students, LaunchByte Founder and CEO Tan
Kabra promoted work-based learning and provided practical advice for starting a technology

company. He also joined a panel of judges for the student competition portion of the event.

Tasked with brainstorming and designing concepts for a mobile application, students
collaborated and pitched their ideas to the judging panel. The winning team will have their

application fully designed by the LaunchByte team — a $25,000 prize.

"lam astonished by the potential and drive of the students | met with today, they are our next
generation of entrepreneurs and innovators," said Tan Kabra, Founder and CEO of LaunchByte.
"| cannot think of a better investment than providing resources to nurture their creativity,
technology prowess and budding careers. The Kabra Center of Technology at Excel High School

will facilitate and accelerate student success for years to come."
Development SPARES LOSS REP, SF TeRHUTSEL Biff bela PHAR ateR eT Ihital donations

of iMac computers, software and other tech-related items.

"Our partnership with LaunchByte helps introduce entrepreneurship and innovation to our
students in an exciting way," said Renee McCall, Headmaster at Excel High School. "Today's
event provided an extraordinary opportunity for our students to dream and create with expert
advice and support. We are grateful for Mr. Kabra's commitment to our young people, and for
his willingness to invest in their futures. In addition, the development of the Kabra Center for
Technology will open doors for countless students to come that will prepare them for college,

careers, and life."

LaunchByte will continue to regularly mentor students and host business and technology

workshops at the high school.

About LaunchByte

Founded in 2015 by Tan Kabra, LaunchByte is a unique startup hub that focuses on product
design, development, and marketing to help seed-stage startups, growth-stage entrepreneurs,
and corporations succeed. Kabra built a team of serial entrepreneurs who along with extensive
industry knowledge have a combined 500M+¢ in exits. LaunchByte is part startup

incubator and part micro-fund, utilizing a proprietary Reverse Angel Fund™ method. Within 3
years, LaunchByte has enabled more than 86% of their portfolio (30+ companies) to build
stellar products, raise their next round and even begin generating substantial revenue. To learn

more about LaunchByte, visit www.LaunchByte.io.

SOURCE LaunchByte

Related Links

http:/Awww.launchbyte.io

https:/Awww.prnewswire.com/news-releases/launchbyte-announces-donation-to-new-technology-wing-at-south-boston-public-school-300654716.html 2/2
9/10/2019 Case 1:19-Cr-dO3B He Ddhies DotestrentadARevol ied OMA 2ALOdscRage@aktnona4

MarketWatch

LaunchByte Creates Co-Invest Program,
Revolutionizes Startup Landscape

By
Published: Apr 20, 2018 11:13 a.m. ET

Investment firm and startup hub de-risks investments for select
startup companies

BOSTON, April 20, 2018 /PRNewswire/ -- LaunchByte today announced the inception of its Co-Invest program to de-risk
investments from Venture Capitalists (VCs) and Angel Investors while minimizing investments made by entrepreneurs.

LaunchByte is an execution focused investment firm and startup hub with a strong focus on helping founders develop their
technology vision. Part startup incubator and part micro-fund, Boston-based LaunchByte and its team of seasoned
founders steer companies from startup to true scale.

Using their proprietary Reverse-Angel methodology, LaunchByte'’s startup experts help seed and growth-stage
founders succeed. Through the Co-Invest program, LaunchByte and an established investor each commit to a set
investment to be exclusively used toward product design, development, marketing and growth—transitioning the company
from an idea into a market ready startup.

"The pool of talented entrepreneurs is deep and we're constantly amazed by the innovative ideas and concepts that cross
our desks and inboxes,” said Tan Kabra, Founder and CEO, LaunchByte. "Some of these founders and startups show
outstanding promise and we make it our personal mission to help them succeed. By pairing select startups with VCs and
Angels to co-fund their investment in our program, we're empowering the next-generation of leaders and change makers."

Startup companies are chosen by evaluating the idea, the founder's ability to communicate their vision for solving a big
problem and the solution's differentiability to withstand competition.

"| worked with LaunchByte on a project for a seed-stage startup. Their Reverse Angel investment process and guidance
from such an experienced team of startup founders and executives enabled us to secure a major investment from an
established enterprise,” said Rob Allen, Founder, QVP. "LaunchByte gave us the runway to generate $100K in monthly
recurring revenue, land our Series A, and lay the groundwork for a future M&A play."

Since 2015 LaunchByte has deployed over $3 million in investments into early stage companies and is raising subsequent
funds to continue its work.

About LaunchByte Founded in 2015 by Tan Kabra, LaunchByte is a unique startup hub that focuses on product design,
development, and marketing to help seed-stage startups, growth-stage entrepreneurs, and corporations succeed. Kabra
built a team of serial entrepreneurs who along with extensive industry knowledge have a combined 500M+ in exits.
LaunchByte is part startup incubator and part micro-fund, utilizing a proprietary Reverse Angel Fund™ method. Within 3
years, LaunchByte has enabled more than 86% of their portfolio (30+ companies) to build stellar products, raise their next
round and even begin generating substantial revenue. To learn more about LaunchByte, visit www.LaunchByte.io.

View original content with multimedia:http://www.prnewswire.com/news-releases/launchbyte-creates-ca-invest-program-

SOURCE LaunchByte

https://www.marketwatch.com/press-release/launchbyte-creates-co-invest-program-revolutionizes-startup-landscape-2018-04-20/print 1/3
9/10/2019 Case 1:19-cred038GeDdGes Docunrenadd rBvolhted:09442/Loushag ecdheroiiad

Copyright (C) 2018 PR Newswire. All rights reserved

From MarketWatch

¢ Tips from a guy who managed to live in Manhattan on a $40,000 salary and still max out his 401(k) contributions
« One stat reveals the absurdity af San Francisco's pricey housing market
e Driverless cars will lead to more sex in cars, study finds

- Watch

By using this site you agree to the Terms of Service, Privacy Policy, and Cookie Policy.

Copyright © 2019 MarketWatch, Inc. All rights reserved.

Find us on:

« Facebook
¢ Twitter
e Linkedin

9 Download on the

is App Store

e MarketWatch

« Help

« Feedback

« Newsroom Roster

e Virtual Stock Exchange
* BigCharts

« Company

¢ Dow Jones

https:/Awww.marketwatch.com/press-release/launchbyte-creates-co-invest-program-revolutionizes-startup-landscape-20 1 8-04-20/print

 

2/3
9/10/2019 Case 1:19-cr-AOSB Ge Dd ies Dacerrenttad4Revoliiled 0O/12 (beiscRageakewiad
« Code of Conduct
* Corrections
* Reprints & Licensing

*« Your Ad Choices

 

« Dow Jones Network

e The Wall Street Journal
e Barron's

e Financial News London
¢ realtor.com

e« Mansion Global

Intraday Data provided by FACTSET and subject to terms of use. Historical and current end-of-day data provided by FACTSET.
All quotes are in local exchange time. Real-time last sale data for U.S. stock quotes reflect trades reported through Nasdaq only.
Intraday data delayed at least 15 minutes or per exchange requirements.

https://www.marketwatch.com/press-release/launchbyte-creates-co-invest-program-revolutionizes-startup-landscape-201 8-04-20/print 3/3
Case 1:19-cr-10335-DJC Document 34-8 Filed 09/12/19 Page 14 of 24

=
m
=
Cc
i

 

\B PressRelease (htips://www.pressrelease.com/) MENU

(files/01/13/550ad40d7be6cce26ee28c3d9f928.jpg)

PRESS RELEASE - DECEMBER 19, 2016 9:56AM EST

LaunchByte's APPIO Helps Level the Playing Field Between Small and Big
Businesses

December 19, 2016 (Newswire.com) - - Appio, the rapidly-growing new startup out of Boston run by
parent company LaunchByte, is sweeping small business owners off their feet. With revenues crossing
six-figures in the first few months of its launch, Appio has struck gold with the perfect product to help
traditional small business owners stay afloat in the rapidly growing tech ecosystem that surrounds them.

Most small business owners have a dream to be successful and branch out until they are no longer
considered small anymore. However, with financial restrictions, they always seem to be one step behind
the big businesses. In this age, all of the companies with the available financial resources are building
mobile apps, spending anywhere from $80,000 to as much as $500,000. They are capitalizing on the
mobile trend and growing faster than ever before, while the small businesses only have the financials
means to revamp their early-2000s websites into what they believe is a modern-looking presence. To do
so, the small businesses are spending anywhere from $3,000 to $10,000, a mere fraction of the tech
budget of their much bigger competitors. The cost difference turns these small businesses away from
having their own mobile application and any momentum gets lost in the "revisit next year" pile. Appio was
built to change that, constructed to cater to these traditional brick and mortar "startups" - the spas, salons,
medical offices, boutiques, service-based businesses, etc. The product allows for these small businesses
to harness the power of native mobile technology - big business apps with small business pricing.

LaunchByte CEO Tan Kabra explains how "the solution allows small businesses to harness the power of
having their brand and business in their customer's pocket or hand 24/7. This is their store's custom and
own application, not a common platform where the customer has to go and search for the business."

When speaking to some of the business owners that were among the first to sign up, the deciding factor
seemed to be a combination of the ease of customization and incredible price point of the technology.
When a business owner signs up for Appio, they have the option to choose between either an iOS or
Android app with an admin dashboard for $5,500 or they can have their app be for both iOS and Android
with the admin dashboard for only $2,000 more. Daily maintenance along with business consultancy and
training on how to fully utilize the power of the product is provided for every application for a nominal fee
to the client. With S6rik Pa RSs Pd Go PRGA SPE ERG sdrPIB AR FAs the playing
fer ES ppatenuparics ene pacataunsasd dlowsthe ane business owners to be able t@égjly—

compete in the mobile tech landscape.

"We didn't expect the inbound demand to be so high, let alone the massive amount of interest received
from our targeted outreach," Kabra states. The Appio team plans to double its base of software engineers
as well as business development executives to manage the increasing demand for the product.

Contact:

Appio Microsystems

+1 857 275 0451

138472@email4pr.com (mailto:138472@email4pr.com),

SOURCE LaunchByte

Related Links

launchbyte.io (https://launchbyte.io)

® Tags (newsroom/tag/)

PressRelease.com

Pricing (pricing)

Where does it go? (distribution)

FAQ (faq)

Newsroom (newsroom)

About Us (about-us)

Contact Us (contact-us)

Privacy Policy (privacy-policy)

Editorial Guidelines (editorial-guidelines)

Distribution Industries

Arts & Entertainment (distribution/arts-and-entertainments)
Business (distribution/business),

Education (distribution/education)

Financial & Insurance (distribution/financial-and-insurance-services)
Government & Politics (distribution/government)

Home (distribution/home)

 

Humanities (distribution/humanities)
Industries (distrib anh

   

e
(2)
(ee)
oO
Oo
3
pio
=
E
c
I

 

Lifestyles & Society (distribution/lifestyles-and-society)
Medicine & Healthcare (distribution/medicine-and-healthcare)
News (distribution/news)

Sciences (distribution/sciences)

Sports, Gaming.& Fitness (distribution/sports)

Travel & Transportation (distribution/travel-and-transportation)

Connect With Us

 

PressRelease.com
1358 Fruitville Rd., Suite 210
Sarasota, FL 34236

PressRelease.com © 2017 Privacy Policy (privacy-policy) | Terms of Service (terms-of-service)

https:/Awww.pressrelease.com/news/launchbytes-appio-helps-level-the-playing-field-between-small-7 3644 3/3
Case 1:19-cr-10335-DJC Document 34-8 Filed 09/12/19 Page 17 of 24

LaunchByte.io Hits SIM Revenue
Mark in First Year, Entering $15B+
Startup Accelerator Market With
Reverse-Angel Concept

 

Launchbyte

 

NEWS PROVIDED BY
LaunchByte.io >
Jul 27, 2016, 08:35 ET

BOSTON, July 27, 2016 /PRNewswire/ -- The new SaaS-based startup incubator, dedicated to
turning the concept of conventional angel funding entirely on its head, has achieved its first
major milestone. Run by startup veteran Tan Kabra, LaunchByte was founded last April and,
just over a year later, has surpassed $1 million in revenue and led a number of clients through

rounds of funding, even one to acquisition.

Photo - http://photos.prnewswire.com/prnh/20160726/392983
Logo - http://photos.prnewswire.com/prnh/20160726/392984LOGO

Continue Reading

VY
era ye

Case 1:19-cr-10335-DJC Document 34-8

LaunchByte sets itself apart by being one-part startup incubator, one-part micro-fund; what
one might call a reverse angel fund. With a full suite of services offered, the company invests in
promising companies using their resources in exchange for a mixture of cash and equity. By
rendering services that range from IT platform development to web design and digital
advertising, the company then guides startups through rounds of funding, and eventually

leading them to acquisition.

 
:19-cr- - 34-8 . Filed 09/12/19 P 19 of 24
In order to Al PERSE SrOnUSINS. Bey eee SAF ide at 7 the nex or 7 Rf found of

funding, LaunchByte offers a line of credit for the variety of services. This resource-based
investment is dedicated to helping the companies achieve goals required in order to begin
discussions with investors. Services include, but are not limited to, minimum viable product
(MVP) development or modification and strengthening of an existing MVP, business plan
development, financial projections, & pitch deck creation, marketing, recruiting and legal

services.

Early-stage tech companies comprise LaunchByte's core. The company focuses on early-stage
startups and pre-seed startups that may have experienced a negative outcome from
outsourcing development of their platforms, as well as companies that are in the very early

stages and have yet to begin platform development.

Founder and CEO Tan Kabra has an extensive background in the startup industry. He is a three-
time entrepreneur and has served as a Founder, CEO, VP, Advisor, and Investor to a number of
startups. He recently launched his app VetX, a platform that connects pet owners to

veterinarians on demand.

Tan created LaunchByte after personally experiencing the problems that startup founders face,
across all industries. The vision was to create something that would help first-time founders

avoid common hurdles in order to achieve success.

Put simply, Tan advocates that the reverse-angel model just works. "The fact, alone, that we
were able to reach one million in revenue with zero dollars in funding in such a short period of
time proves that this concept works," said Kabra in a radio interview. Thus far, LaunchByte has
relied primarily on word-of-mouth, referrals and direct inquiry submission through their
website. When asked about future plans, the team tells us that LaunchByte plans on building
on their current momentum, "innovating Boston," as well as ramping up internal digital efforts
in order to increase brand visibility. LaunchByte is also just began raising a round of $2m, of
which $1m has already been committed, to expand operations to stretch their reach outside of

the New England region.

Contact Information:
Tan Kabra - Founder & CEO
https://launchbyte.io
eraail Case 1:19-cr-10335-DJC Document 34-8 Filed 09/12/19 Page 20 of 24

6172598145

SOURCE LaunchByte.io

https://www.prnewswire.com/news-releases/launchbyteio-hits-1m-revenue-mark-in-first-year-entering- 1 5b-startup-accelerator-market-with-reverse-ang... 4/4
Case 1:19-cr-10335-DJC Document 34-8 Filed 09/12/19 Page 21 of 24

LaunchByte Invests in Seven East Coast-
Based Startups

First pre-seed fund of its kind adds promising technology companies to burgeoning
portfolio

NEWS PROVIDED BY
LaunchByte >
Apr 30, 2018, 09:47 ET

 

BOSTON, April 30, 2018 /PRNewswire/ -- LaunchByte, an execution-focused investment firm
and startup hub, today announced an investment of $875,000 into seven startup companies.
Through proprietary Reverse Angel Methodology, LaunchByte will empower the founders of
TTouch, BondApp, Herb N' Go, HollarHype, ThinkerZero, Wave and ZenMe to develop their

technology visions.

To help the seed and growth-stage founders succeed, LaunchByte committed to a set
investment for each company to be used exclusively for product design, development,
marketing and growth. LaunchByte's seasoned experts and in-house team will steer the

companies from startups to true scale.

"Turning a great idea into a successful company isn't for the faint of heart," said Tan Kabra,
founder and CEO, LaunchByte. "From securing funding to building a business plan to
developing marketing assets and a prototype, it's an arduous process. LaunchByte's motto is
‘founders helping founders,’ that means our knowledgeable executive team provides each

entrepreneur in our portfolio with constant, hands-on mentoring."

"LaunchByte enabled us to lay out a strategic plan for our product design and technology,” said
James Deller, co-founder and CEO, 1ITouch. "The LaunchByte team empowers us with practical

advice that is backed by past experiences and success. We're propelling our ideas into working
prototypes even ret Prat REA UG Document 34-8 Filed 09/12/19 Page 22 of 24

"As first-time entrepreneurs, working with LaunchByte has been invaluable. The relationship
we've built with them has eliminated time consuming research and logistics from our seed-
round funding period," said James Quirk, co-founder, HollarHype. "Whether it’s sending a quick
question over text message or scheduling a meeting, Tan has been readily available to answer
all of our questions. This has helped us navigate the unexpected roadblocks that manifest with
any startup, and focus significantly more energy toward developing our network and our

business."

"LaunchByte has been extremely supportive working with BondApp on funding to grow the
company,” said Jamal Taleb, co-founder and CEO, BondApp. The investment made by

LaunchByte has helped potential investors gain more trust in my idea."

"We're thrilled to add such promising young companies into our portfolio," added Kabra.
Through its recent investment, LaunchByte welcomes the seven startups below into its growing

portfolio:
¢ ltouch: AR BHlite DisTO FAY era bling Sesh He Fed HSA etailé Bodie fal BF products using

Price Per Sales marketing by connecting them with social media influencers.

¢ BondApp: A mobile application that breaks social barriers by connecting individuals
within a 200-foot radius; linking users with friends nearby; and bonding professionals with
mutual work interests within a certain circumference—perfect for conferences or expos.

¢« Herb N' Go: An innovative tech locker that provides a convenient, fast, and operational
management solution to increases product sales and profitability while decreasing
manpower. The platform offers solutions to medical facilities and dispensaries that will
increase sales and profitability, while reducing manpower costs.

¢ HollarHype: A voice-based, motivational social network. The app's platform seamlessly
connects endurance athletes with their supportive network through voice notes.
HollarHype is building an infrastructure that will allow athletes and supporters to amplify
a connected athletic and tracking experience like never before.

¢ ThinkerZero: An Al platform that manages a portfolio of stocks and other investments.
Backed by data, science, cloud computing, Al and machine learning, ThinkerZero provides
a simple platform that engages users for long-term growth and financial peace.

¢ Wave: A different kind of music streaming, Wave sheds light on unknown and up and
coming musicians. Artists and musicians can connect directly with producers and their
fans to make more music and gain fan feedback.

« Zen Me: A mobile solution for building a mindful lifestyle. ZenMe aims to change
relationships with mobile devices, generate more self-awareness, and help people live

with intent.

For more information or to apply to join the LaunchByte program, visit www.LaunchByte.io.
About LaunchByte

Founded in 2015 by Tan Kabra, LaunchByte is a unique startup hub that focuses on product
design, development and marketing to help seed-stage startups, growth-stage entrepreneurs,
and corporations succeed. Kabra built a team of serial entrepreneurs who along with extensive
industry knowledge have a combined 500M+ in exits. LaunchByte is part startup incubator and
part micro-fund, utilizing a proprietary Reverse Angel Fund™ method. Within 3 years,
LaunchByte has enabled more than 86% of their portfolio (30+ companies) to build stellar
products, raise their next round and even begin generating substantial revenue. To learn more

about LaunchByte, visit www.LaunchByte.io.
SOURCE LaunGSGrb 19-Cr-10335-DJC Document 34-8 Filed 09/12/19 Page 24 of 24

Related Links

http://www.launchbyte.io

https:/Awww. prnewswire.com/news-releases/launchbyte-invests-in-seven-east-coast-based-startups-300638387.html 4/4
